Citation Nr: 0731710	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine with right ulnar nerve impairment, to 
include as secondary to service-connected residuals of a 
fracture of the right great toe and first metatarsal with 
arthritis.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right great toe and first metatarsal with 
arthritis, currently rated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based in individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1940 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In September 2006, the 
Board remanded this case.  


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during 
service, arthritis was not manifest within one year of 
separation, and current cervical spine disability is not 
attributable to service and is not related to service-
connected right great toe disability.

2.  The veteran's residuals of a fracture of the right great 
toe and first metatarsal with arthritis is productive of no 
more than the equivalent of amputation of the right great 
toe, without metatarsal involvement; he does not have more 
than moderate foot disability.  

3.  The veteran does not meet the schedular criteria for TDIU 
and the veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein nor is cervical spine disability 
proximately due to, the result of, or aggravated by the 
service-connected right great toe disability.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for rating in excess of 10 percent for 
residuals of a fracture of the right great toe and first 
metatarsal with arthritis are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code (DC) 5284 (2007).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
VCAA letter was sent in March 2002.  Thereafter additional 
VCAA letters were sent in February 2004 and September 2006.  
Cumulatively, these VCAA letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
In this case, the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim 
and the essential fairness of the adjudication process was 
not affected.  The claimant was provided VCAA notification 
and had knowledge in that regard.  As further noted below, VA 
has obtained all relevant evidence.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right great toe 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The U. S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a cervical spine 
disability.  

Post-service, in June 1946, the veteran filed a claim of 
service connection, but he did not mention having any 
cervical spine disability.  In November 1947, the veteran was 
afforded a VA examination.  The veteran did not report any 
cervical spine symptoms nor was he diagnosed as having a 
cervical spine disability.  

In March 1950, the veteran was afforded a VA examination.  At 
that time, the veteran did not report any cervical spine 
symptoms nor was he diagnosed as having a cervical spine 
disability.  In May 1952 and May 1954, the veteran was 
afforded VA examinations.  The neck was noted to be normal on 
evaluations.  On a December 1961 examination, the veteran did 
not report any cervical spine symptoms nor was he diagnosed 
as having a cervical spine disability.  

In March 1977, the veteran was hospitalized by VA for 
neurolysis of the right ulnar nerve with anterior 
transposition.  It was noted that he had been seen in 
December 1976 for ulnar nerve complaints and cervical 
spondylitis.  In April 1977, the veteran was hospitalized 
again by VA for neuropathy of the right arm.  The assessment 
was probable cervical nerve root impairment.  In July 1977, 
the veteran was hospitalized by VA.  At that time, it was 
noted that the veteran had paresthesia of the right arm.  He 
had been previously hospitalized and had undergone surgery.  
In July 1978, the veteran was hospitalized by VA.  At that 
time, it was noted that the veteran had osteoarthritis of the 
spine.  In another record, the veteran was diagnosed as 
having osteoarthritis of the lumbar and cervical spine.  
Symptoms were noted to be of 18 months' duration.

In July 1992, the veteran was seen by a private physician for 
a facet injection of Depomedrol and Lidocaine due to 
increasing pain in the right back and right leg.  There was 
no mention of the neck area.  

In September 2001, the veteran underwent a bone imaging scan 
which revealed increased uptake in the right side of the 
cervical spine as well as the right acromioclavicular joint, 
consistent with degenerative changes.  

In December 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had back pain.  

In an April 2002 letter, the veteran's wife stated that the 
veteran complained of his back hurting.  She did not mention 
his neck.  In a September 2002 letter, the veteran's wife 
reported that his neck and arm hurt and the problems had 
increased after he underwent surgery.  The veteran, in 
September 2002, also reported that he had neck and arm 
disabilities following VA surgery.  He asserted that his 
right great toe fracture had resulted in arthritic changes 
throughout his skeletal system.  

In a September 2002 outpatient record, a VA examiner noted 
that the veteran had had arthritis since his military service 
and that degenerative joint disease is a progressive 
condition which had increased to the point of total 
disability.  The examiner stated that the veteran was 
service-connected for arthritis.  

Thereafter, the veteran submitted treatise evidence which 
discussed connections between foot and back disabilities.  
The veteran's specific foot and neck disabilities, 
particularly how it pertained to him directly, were not 
discussed.  

In March 2007, the veteran was afforded a VA examination.  
The claims file was reviewed.  Additionally, the veteran's 
wife presented his medical history as the veteran was unable 
to do so due to dementia.  The veteran's wife reported that 
the veteran had fallen out of a bunk in service and injured 
his neck.  The VA examiner was unable to locate any 
supporting report of this history in the record.  The veteran 
had been having chronic neck and right arm complaints which 
she felt was due to his service-connected right foot disorder 
as his posture and gait had been affected by his right great 
toe disability.  Physical examination and x-rays were 
performed.  The diagnosis was degenerative joint disease and 
degenerative disc disease of the cervical spine.  The 
examiner opined that it was not at least as likely as not 
that the veteran's cervical spine arthritis was related to 
service or was due to or the result of or aggravated by the 
veteran's right great toe disability.  

In sum, the service medical records are negative for any 
cervical spine disease or injury.  Immediately after service 
separation, the veteran claimed service connection for other 
medical problems, but he did not mention any neck disability.  
Further, the VA examinations in the years following service 
were negative for any neck disability.  The silence of the 
veteran and the normal findings constitute negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

In the mid-1970's, approximately three decades after the 
veteran was separated from service, he was diagnosed as 
having a cervical spine disability.  He thereafter continued 
to have neck disability.  In a September 2002 outpatient 
record, a VA examiner noted that the veteran had had 
arthritis since his military service and that degenerative 
joint disease is a progressive condition which had increased 
to the point of total disability.  The examiner stated that 
the veteran was service-connected for arthritis.  However, 
the Board notes that the veteran is only service-connected 
for arthritis of the right great toe.  The examiner did not 
provide any rationale as to why arthritis of any other joint, 
to include the cervical spine, was related to service.  

In order to resolve if the veteran's cervical spine 
disability is related to service, the Board remanded this 
case for the veteran to be examined and for a VA medical 
opinion to be obtained.  In March 2007, the veteran was 
afforded this VA examination which included a review of the 
claims file.  The examiner noted that although the veteran's 
wife stated that the veteran fell out of a bunk during 
service and hurt his neck, this history was not documented in 
the record.  The examiner opined that it was not at least as 
likely as not that the veteran's current cervical spine 
disability was related to service or was due to or the result 
of or aggravated by the veteran's right great toe disability.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis; thus the 
veteran is not competent to present a medical assessment 
regarding the etiology of his cervical spine disability.  
Further, the veteran is no longer able to accurately report 
his assertions due to mental impairment.  The veteran's wife 
reported that the veteran fell out of a bunk during service.  
However, she did not witness this incident nor is she 
competent to state that any such injury resulted in the 
currently diagnosed cervical spine disability.  As noted by 
the examiner, the record is devoid of any record of this 
incident.  The Board finds that there is no credible evidence 
that such an event occurred as the service medical records 
are negative, the post-service medical records are negative, 
and while the veteran made claims of service connection for 
other disabilities post-service, he did not claim that there 
was any neck injury which occurred during service, to include 
as the result of falling out of a bunk.  There was no 
contemporaneous evidence in that regard.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Although a VA examiner, in September 2002, indicated that the 
veteran had had arthritis since service, it is unclear if he 
meant arthritis of the cervical spine.  However, even 
assuming that this was what the examiner was stating, the 
record does not support that statement.  The medical evidence 
dated from service through the mid-1970's does not show the 
presence of arthritis of the spine.  The VA examiner provided 
no explanation for that statement.  The failure of the 
physician to provide a basis for his or her opinion goes to 
the weight or credibility of the evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board 
finds that this history is not credible as it directly 
conflicts with the record, was ambiguously stated, and was 
not supported by any rationale.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Court has recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such is the case of the September 2002 
notation.  

Conversely, the Board attaches the most probative value to 
the March 2007 VA medical opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The VA examiner reviewed the claims file, 
noted the history, examined the veteran, and considered the 
statements made by his spouse.  Thus, in sum, the more 
probative opinion is that of this VA examiner.  

The most probative competent evidence does not establish that 
a cervical spine disability or disease began in service or 
that arthritis was manifest within one year of separation.  
The most probative evidence of record establishes that 
current cervical spine disability is not directly related to 
service. 

Accordingly, direct service connection is not warranted.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

As noted, it has also been asserted that the veteran's 
service-connected cervical spine disability is etiologically 
related to his service-connected right great toe disability.

The Board finds, however, that there is no such etiological 
relationship.  As noted, the veteran and his wife are not 
competent to make this complex medical assessment.  

The Board notes that treatise evidence has been submitted.  
The Board has carefully considered the articles.  Medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

Here, the aforementioned information is simply too general to 
make a causal link more than speculative in nature, or to 
outweigh the specific medical evidence in this case which is 
directly pertinent to the veteran.

The competent medical evidence consists of the opinion of the 
VA medical examiner in March 2007.  The examiner opined that 
it was not at least as likely as not that the veteran's 
cervical spine arthritis was due to or the result of or 
aggravated by the veteran's right great toe disability.  

Also of record is a June 2004 medical opinion letter of a VA 
physician which states that the veteran's right great toe 
disability caused a low back disability.  The cervical spine 
was not addressed.  

The Board notes that the March 2007 medical opinion, which is 
competent medical evidence, as noted above, is the most 
probative evidence of record, as it specifically considered 
the right great toe's effect on the cervical spine and was 
based on a review of the claims file and examination of the 
veteran.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, the most probative competent medical evidence 
establishes that currently diagnosed cervical spine 
disability is not related to service-connected right great 
toe disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a February 1947 rating decision, service connection for a 
fracture of the right large toe and first metatarsal was 
granted.  A 10 percent rating under DC 5284 was assigned.  

In September 2001, correspondence was received from the 
veteran in which he requested an increased rating.  

In December 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported that he took aspirin for 
foot pain.  Precipitating factors for foot pain were walking 
or standing for more than 5 minutes.  He reported that the 
foot pain affected his sleep.  He also related that he could 
not perform physically demanding activities, such as 
shoveling snow.  The veteran did not use a crutch, brace, or 
corrective shoes.  He related that he had pain and numbness 
in his great toe as well as tingling.  There was no redness 
or warmth.  Examination revealed that the veteran did not 
have malunion, nonunion, loose motion, or false joint.  He 
exhibited some painful motion, weakness, and numbness shown 
on filament test.  X-rays revealed a hallux varus deformity 
and degenerative disease changes in the metatarsophalangeal 
of the great toe, deformity by terminal end of the great toe 
with arthritic changes that could be post-traumatic.  The 
diagnosis was hallux varus deformity and degenerative disease 
changes in the metatarsophalangeal of the great toe, 
deformity by terminal end of the great toe with arthritic 
changes, post-traumatic.  

In an April 2002 letter, the veteran's wife stated that the 
veteran complained of his foot hurting.  

VA outpatient records reflect that in September 2002, the 
veteran had arthritic changes in his neck which were causing 
arm problems.  

In a June 2004 letter, a VA physician indicated that the 
veteran's right great toe disability altered his gait, 
causing impaired gait and instability in the low back.  
Currently, the veteran has degenerative changes in the spine.  

January 2007 foot x-rays show that the veteran has mild 
degenerative disease in the first metatarsophalangeal joints 
with slight narrowing of the joint spaces on both sides.  
There were mild varus deformities of the first through fourth 
metatarsals on both sides along with slight soft tissue 
prominence medial to the first metatarsal heads consistent 
with small bunions.  Small spurs were present on the plantar 
and posterior surfaces of the calcanei on both sides.  

In March 2007, the veteran was afforded a VA examination.  
The claims file was reviewed.  Physical examination of the 
right great toe revealed a cock-up deformity.  There was 
stiffness on range of motion, but no tenderness to palpation.  
The veteran was able to move this toe a little.  The prior x-
rays were noted.  The diagnosis was right great toe extensor 
deformity with degenerative joint disease.  The examiner 
indicated that there was no malunion or nonunion of the 
tarsal and metatarsal bones and there was no evidence of 
amputation of the metatarsal head.  There was general 
weakness and fatigability.  The examiner opined that the 
veteran had significant functional loss in the right great 
toe.  

The veteran's right foot disorder is rated pursuant to DC 
5284, for foot injuries. DC 5284 provides for a 10 percent 
rating for a moderate foot injury.  A 20 percent rating is 
warranted for a moderately severe foot injury and a 30 
percent rating is warranted for a severe foot injury.  See 38 
C.F.R. § 4.71a .

The veteran has deformity of the right great toe.  He has 
some pain and weakness in that toe.  He is able to move it 
slightly.  There is significant functional impairment.  
However, even considering the directives of DeLuca, the Board 
finds that the veteran's right great toe disability does not 
warrant a higher rating as he does not exhibit more than 
moderate disability.  The right great toe is the only 
service-connected area of the foot involved.  DC 5284 
pertains to the whole foot.  With regard to the single toe, 
the veteran does not have more than the equivalent of 
amputation of the right great toe, without metatarsal 
involvement, as he still retains the metatarsal head.  See DC 
5171.  Since the veteran is receiving the equivalent of 
amputation of the right great toe (without metatarsal 
involvement), the Board finds that the veteran does not meet 
the criteria for moderately severe foot injury.  Likewise, as 
the veteran does not have malunion or nonunion of the tarsal 
or metatarsal bones, a higher rating is not warranted on that 
basis.  See DC 5283.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a).  
In this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a fracture of 
the right great toe and first metatarsal with arthritis.  


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling; residuals of 
a fracture of the right great toe and first metatarsal with 
arthritis, rated as 10 percent disabling; dysentery, rated as 
non-compensable; and fungus infection of the right foot, 
rated as non-compensable.  The combined rating is 60 percent.  

With regard to his right great toe disability, a rating 
higher than 10 percent is not warranted, as noted above.  
There is no basis for a higher rating for his non-compensable 
disabilities.  In September 2006, the Board determined that 
an increased rating of 50 percent was warranted for PTSD.  
That decision is final.  See 38 U.S.C.A. § 7104.  The records 
dated since that time do not establish that a higher rating 
for PTSD is in order.  Rather, the additional VA medical 
records that have been added to the claims file unfortunately 
show that the veteran has suffered a stroke.  The records 
dated from December 2006 onward reflect that the veteran 
needs assistance with his activities of daily living due to 
dementia.  He is confined to a wheelchair and is a poor 
historian.  He can answer yes and no questions with 
questionable accuracy.  The records show that he does not 
have decision-making capacity.  Clearly, the veteran is 
unemployable due to the residuals of his stroke.  However, 
the question remains as to whether his service-connected 
disabilities prevent him from securing and following 
substantially gainful employment.

As noted, the veteran is receiving a 60 percent combined 
rating which is appropriate.  Accordingly, at a 60 percent 
rating, the veteran's service-connected disabilities do not 
render him eligible for TDIU under the schedular percentage 
requirements contemplated by VA regulation.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).

Thus, the issue is whether the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 60 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran has been retired for years.  He has significant 
nonservice-connected disabilities in addition to his service-
connected disabilities.  As noted, his residuals of his 
stroke definitively render him unemployable.  

In a December 2002 handwritten letter and a December 2003 
typed letter, a VA physician, indicated that the veteran's 
PTSD and his arthritis resulted in his being permanently and 
totally disabled.  The physician indicated that the veteran's 
degenerative arthritis had been symptomatic and worsening 
over the years and that he had undergone surgery twice on his 
back.  The veteran had limited his work history and his 
physical abilities since the surgeries in 1988 and 1989.  The 
PTSD also limited his ability to work.  

The Board notes that the veteran is only service-connected 
for his arthritis of the right great toe, not arthritis of 
the back.  The 50 percent rating for PTSD specifically 
contemplates industrial limitations.  Since the examiner 
included nonservice-connected disabilities, that opinion is 
insufficient.  

Rather, the Board finds that the veteran's service-connected 
disabilities alone did not preclude him from engaging in 
substantially gainful employment.  A combined 60 percent 
rating contemplates an impairment in the ability to perform 
substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board believes that the 
VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  
Therefore, a TDIU rating is not warranted.




ORDER

Service connection for osteoarthritis of the cervical spine 
with right ulnar nerve impairment, to include as secondary to 
service-connected residuals of a fracture of the right great 
toe and first metatarsal with arthritis, is denied.

An increased rating for residuals of a fracture of the right 
great toe and first metatarsal with arthritis, is denied.  

Entitlement to TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


